       Case: 1:19-cv-06823 Document #: 9 Filed: 01/10/20 Page 1 of 6 PageID #:58




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

MARIO KRIS KASALO, on behalf of              )
himself and all others similarly situated,   )
                                             )
               Plaintiff,                    )
                                             )       Civil Action No. 19-cv-06823
               v.                            )
                                             )       Hon. John Z. Lee
UNITED RECOVERY SERVICE, LLC,                )
                                             )       Magistrate Judge Sunil R. Harjani
                Defendant.                   )


                                       Initial Status Report
  I.    The Nature of the Case

           A. Attorneys of Record

               Plaintiffs
               Celetha Chatman
               Michael Wood
               Community Lawyers, LLC.
               20 N. Clark, Suite 3100
               Chicago, IL 60602
               Ph: (312)757-1880
               Fx: (312)476-1362
               cchatman@communitylawyersgroup.com
               mwood@communitylawyersgroup.com

               Defendants
               M. Scott Leonard
               Leonard Law Firm
               542 S. Dearborn, 10th Floor
               Chicago, IL 60605
               scott@sleonardlaw.com
               Ph: (312) 348-7447
               scott@sleonardlaw.com

           B. Jurisdiction




                                                 1
Case: 1:19-cv-06823 Document #: 9 Filed: 01/10/20 Page 2 of 6 PageID #:59




            1. This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA, and

                28 U.S.C. § 1331.

    C. Claims Asserted In Complaint

            1. URS used an unfair practice to collect or attempt to collect a debt, in

                violation of 15 U.S.C. §§ 1692f and 1692f(8), when it repeatedly sent

                Plaintiff a letter in an envelope that indicated it is in the debt collection

                business.

            2. URS misrepresented the amount of a debt, namely the Gruner debt, in

                violation of 15 U.S.C. §§ 1692e and 1692e(2)(A), when it

                communicated an inflated balance to Plaintiff.

            3. URS attempted to collect an amount that was not authorized by any

                agreement or permitted by law, namely the Gruner debt, in violation of

                15 U.S.C. § 1692f.

            4. URS failed to properly state the amount of the debt in its initial

                communication to Plaintiff, and/or within 5 days of the initial

                communication, in violation of 15 U.S.C. 1692g(a)(1), when it presented

                Plaintiff with an inflated balance.

            5. URS failed to provide notice of Plaintiff’s right to dispute an alleged

                debt, and to request the name and address of the original creditor, in

                violation of 15 U.S.C. § 1692g(a)(3)-(5) of the FDCPA, when it mailed

                a letter that did not contain such notices directly to Plaintiff.

            6. No counter-claims are currently being asserted.

    D. Major Legal & Factual Issues



                                         2
Case: 1:19-cv-06823 Document #: 9 Filed: 01/10/20 Page 3 of 6 PageID #:60




            1. The following is a list of anticipated legal and factual issues in this case:

                 1. For the Plaintiff: Whether Plaintiff is a consumer; whether

                     Defendants are debt collector as defined by the FDCPA; whether

                     the communications made by Defendants violated the FDCPA;

                     whether the alleged debt is a consumer debt, Defendants’ net

                     worth, Number of Class Members, and validity of Defendants’

                     affirmative defenses.

                 2. For the Defendant: The legal issues are (i) whether Plaintiff states

                     a claim under the FDCPA; (ii) whether Defendant’s Envelope,

                     which lists its name and address, is benign or violates 1692f;

                     specifically, whether use of Defendant’s name on its envelope

                     satisfies the business name exemption in section 1692f(8), which

                     provides a collector may use his business name if such name does

                     not indicate he is in the debt collection business. Determining

                     whether the words “United Recovery Service” in the business

                     name satisfies the statute is a legal question. To raise it as a factual

                     matter will require plaintiff provide extrinsic evidence, such as

                     consumer surveys, to satisfy the relevant tests in the 7th Circuit.

                     The factual issues are determining the basis and extrinsic

                     evidentiary support for Plaintiff’s allegations of (1) a breach of

                     FDCPA; (2) willfulness; (3) whether the alleged debt was accurate

                     and owed at the relevant time of collection; (4) the merits of




                                        3
       Case: 1:19-cv-06823 Document #: 9 Filed: 01/10/20 Page 4 of 6 PageID #:61




                               Defendant’s affirmative defenses, including application of the

                               Bona Fide error defense under Section 1692.

           E. Plaintiff is seeking:

                      1. Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2);

                      2. Costs and reasonable attorney fees pursuant to 15 U.S.C. § 1692k(a)(3);

                         and

                      3. Such other or further relief as the Court deems proper.

 II.    Pending Motion & Case Plan

           A. The initial status hearing is set for January 16, 2020 at 9:00 am.

           B. There are currently no motions pending before this Court.

III.    Proposal For Discovery

                      1. The Discovery needed by Plaintiff will be approximately 2-3

                         Depositions, Requests for Production, Requests to Admit &

                         Interrogatories to Defendant; short of resolution, Defendant anticipates a

                         deposition of Plaintiff, witnesses or experts, written discovery

                         concerning accuracy of the alleged debt.

                      2. MIDP will be due on March 3, 2020;

                      3. Written Discovery will be issued by April 3, 2020;

                      4. Amendment of Pleading by May 5, 2020;

                      5. Fact Discovery will close on June 8, 2020;

           B. Trial

                      1. Plaintiff has requested a trial by jury.

                      2. The trial is anticipated to last 2-3 days.



                                                   4
      Case: 1:19-cv-06823 Document #: 9 Filed: 01/10/20 Page 5 of 6 PageID #:62




IV.    Consent To Proceed Before A Magistrate Judge

          A. The parties do not unanimously consent to proceed before a Magistrate Judge on

              all matters at this time.

V.     Status of Settlement Discussions

          A. Plaintiff has not made a class demand.

          B. Plaintiff has not made an individual demand.

          C. Defendant requested a demand and awaits a response. Defendant agreed to provide

              Plaintiff an affidavit indicating its financial hardship. Alternatively, Defendant

              requests a settlement conference with the magistrate within 45 days, or at the

              earliest available time.


  Dated: January 10, 2020


Counsel for Plaintiff                                Counsel for Defendant
s/ Celetha Chatman
Celetha Chatman                                      s/ M. Scott Leonard
Michael Wood                                         Leonard Law Firm
Community Lawyers Group Ltd.                         542 S. Dearborn, 10th Floor
20 N. Clark, Suite 31                                Chicago, IL 60605
Chicago, IL 60602                                    scottleonard@law.com
Ph: (312)757-1880                                    Ph: (312) 348-7447
Fx: (312)476-1362                                    scott@sleonardlaw.com
cchatman@communitylawyersgroup.com                  Attorney for Defendant
mwood@communitylawyersgroup.com
Attorneys for Plaintiff




                                                5
      Case: 1:19-cv-06823 Document #: 9 Filed: 01/10/20 Page 6 of 6 PageID #:63




                                 CERTIFICATE OF SERVICE

        I, Celetha C. Chatman, an attorney, hereby certify that on January 10, 2020, I electronically

filed the foregoing document using the CM/ECF system, which will send notification of such filing

to all attorneys of record.


                                                             Respectfully submitted,

                                                              By: s/Celetha Chatman
                                                              One of Plaintiff’s Attorneys

Celetha Chatman
Michael Wood
Community Lawyers Group. Ltd.
20 N. Clark Street, Suite 3100
Chicago, IL 60602
Ph: (312)757-1880
Fx: (312)476-1362
cchatman@communitylawyersgroup.com
mwood@communitylawyersgroup.com




                                                 6
